Citation Nr: 1522397	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-09 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for post-traumatic stress disorder (PTSD) and an adjustment disorder with mixed emotional features.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, and adjustment disorder.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard with periods of active duty service from July 1984 to August 1984, June 1985 to August 1985, December 1990 to June 1991, and August 2011 to May 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  

The Board also notes that the RO had addressed the Veteran's claims  as one for entitlement to service connection for PTSD, and one for entitlement to service connection for an acquired psychiatric condition, to include adjustment disorder with mixed emotional features.  However, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Consequently, the Board has recharacterized the issues into one claim for service connection for an acquired psychiatric disorder , to include PTSD, depressive disorder, anxiety disorder, and adjustment disorder.

In March 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge via videoconference.  A transcript of the claims file is associated with the claims file.    
  
The Board has reviewed the Veteran's paper claims file as well as the electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, and adjustment disorder and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD and service connection for adjustment disorder with mixed emotional features were denied in an unappealed February 2010 rating decision by the RO on the basis that the evidence failed to show a confirmed diagnosis of PTSD and that an adjustment disorder did not occur in or was caused by service.  

2.  The evidence received since the February 2010 decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claims; and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

1.  New and material evidence has been received, and the Veteran's claims for service connection for PTSD and an adjustment disorder with mixed emotional features are reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the issues of service connection for PTSD and an adjustment disorder with mixed emotional features are being reopened and remanded; no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

The Board recognizes that the RO reopened the matters of service connection for PTSD and an adjustment disorder with mixed emotional features in the November 2012 rating decision.  Irrespective of the RO's action, however, the Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for PTSD and service connection for an adjustment disorder with mixed emotional features were denied in an unappealed February 2010 rating decision by the RO on the basis that the evidence failed to show a confirmed diagnosis of PTSD and that an adjustment disorder did not occur in service or was caused by service.  The Veteran did not appeal, and so the February 2010 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the February 2010 rating decision includes a June 2012 private assessment from Nystrom and Associates, which diagnosed the Veteran with PTSD and adjustment disorder.  Also included are service treatment records from the Veteran's last period of active duty service.  Although these service records are relevant, they were not existence at that the time of the prior final denial.  Thus, 38 C.F.R. § 3.156(c) does not apply, and new and material evidence is required.  These records show the Veteran having been diagnosed with adjustment disorder in March 2012, and notes the Veteran having irritability exacerbated by deployment and family stressors.  

This evidence is new as it was not previously considered and material as it pertains to unestablished facts of the claim that were previously lacking.  This evidence therefore raises a reasonable possibility of substantiating the claims for service connection for an acquired psychiatric disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, the Board finds that RO's reopening of the claims were appropriate.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the claim.






ORDER

New and material evidence having been received, the claims for service connection for PTSD and an adjustment disorder with mixed emotional features are reopened; to this extent only, the appeal is granted.


REMAND

With regard to the reopened claim for service connection for an acquired psychiatric disorder, the Board notes that the Veteran underwent a VA examination in January 2014.  The examiner diagnosed the Veteran with unspecified depressive disorder, and found that it was less likely as not related to or caused by his reported military personal trauma.  The examiner determined that it was at least as likely as not that the Veteran's claim of personal trauma resulting in a concussion was accurate, but he did not meet the criteria for a diagnosis of PTSD.  The symptoms that the Veteran did endorse were best accounted for by his depressive disorder and history of substance abuse, and that his depressive disorder was best accounted for by the negative consequences of his history of alcohol abuse. 

While the examination report noted the Veteran did not have a diagnosis of more than one mental disorder, the examiner failed to discuss the prior diagnoses of an acquired psychiatric disorders in the record including an anxiety disorder and an adjustment disorder.  Although the examiner might not have found that the Veteran had any other psychiatric diagnosis due to his responses during the evaluation, as he has previous psychiatric diagnoses of record during the course of the appeal, the medical evidence needs to clarify whether these diagnoses are related to the Veteran's military service, including personal trauma resulting in a concussion during service.  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McClain v. Nicholson, 21 Vet. App. 319 (2007).   Also, as the January 2014 VA examiner found that the Veteran had a depressive disorder which was related to his history of alcohol abuse, the examiner must also address the Veteran's contentions at his March 2015 Board hearing that his alcoholism did not manifest until after his most recent deployment in 2011.  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  As such, a new VA examination and opinion is warranted on remand.

As to the claim of service connection for sleep apnea, the Veteran claims that he developed sleep apnea during his last period of active duty service.  The record reflects that the Veteran was diagnosed with obstructive sleep apnea in June 2012.  The Board notes that an April 2014 VA opinion found that while the Veteran's enlistment documents for his most recent period of active duty service show no sleep condition including sleep apnea, there was clear and unmistakable evidence that the Veteran had chronic nasal obstruction and trouble sleeping prior to his deployment.  The examiner stated that the Veteran had sleep problems dating back to at least 2005, where he sought treatment for complaints of sleep trouble.  The examiner stated that while the Veteran complained of sleepiness and snoring, it was "very likely these were present prior to the most recent deployment."  The examiner also noted treatment for nasal obstruction prior to the Veteran's most recent active duty service.  The examiner then stated "no evidence to suggest permanent aggravation of obstructive sleep apnea is found."   

The examiner's opinion is inadequate.  While the examiner stated the Veteran's sleep apnea condition existed prior to service, a sleep condition was not noted on the Veteran's September 2011 pre-deployment health assessment, so the Veteran is presumed to be physically sound upon entry, unless the evidence clearly and unmistakably shows that the Veteran's disability was both preexisting and not aggravated by service.  This standard is required to rebut the presumption of soundness.  Applicable law states that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As the April 2014 VA opinion did not address whether the evidence clearly and unmistakably showed preexistence AND non-aggravation, an additional VA examination is required.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of PTSD, depressive disorder, anxiety disorder, and adjustment disorder should be discussed.  The examiner should consider that the requirement of a current disability is satisfied if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).

b)  If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active duty service, including having been attacked with shovels during basic training in 1984 by several other soldiers, and suffering a concussion as a result of this incident. 

c)  If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, any period of the Veteran's active duty service.  

In rendering this opinion, the examiner must specifically consider and address the Veteran's service treatment records and post-service medical records.  Service treatment records show the Veteran being treated for an adjustment disorder in March 2012.  They also show that in April 2012, the Veteran was placed on physical profile for anxiety.  The examiner must also address the lay evidence of record, including the Veteran's contentions that his alcoholism did not manifest until after his most recent deployment in 2011.  

In providing the opinion, the examiner must explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

2.  Schedule the Veteran for a VA sleep apnea examination, with an examiner other than the one who provided the April 2014 opinion.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service VA treatment records, and clinical findings, the examiner is requested to address the following:

a)  Does the evidence of record show that the Veteran's sleep apnea clearly and unmistakably (obvious, manifest, and undebatable) existed prior to entrance into active duty in August 2011.  

b)  If so, then does the evidence of record show clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's pre-existing sleep apnea DID NOT permanently increase in severity during active duty from August 2011 to May 2012, beyond any natural progression of the disorder.

c)  If either (a) or (b) is answered no, then the examiner is then asked to state whether it is at least as likely as not (probability of at least 50 percent or greater) that the Veteran's sleep apnea is related to his period of active duty service from August 2011 to May 2012.  

In rendering these opinions, the examiner must specifically consider and address the medical evidence of record, including the Veteran's service treatment records, which show reports of sleep problems, trouble staying asleep, falling asleep, and sleeping too much.  The examiner must also address the lay evidence of record, including the Veteran's statements that during his period of active service from August 2011 to May 2012, he experienced excessive sleepiness, and that the people around him reported that he snored extremely loud.  

In providing these opinions, the examiner must explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


